Citation Nr: 0737930	
Decision Date: 12/03/07    Archive Date: 12/13/07	

DOCKET NO.  02-01 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1990 to May 1994.  

This case was previously before the Board of Veterans' 
Appeals (Board) in December 2003 at which time it was 
remanded in order to assist the veteran in obtaining 
verification of his alleged inservice stressors through 
appropriate channels.  It was also remanded in order that he 
might be accorded a VA PTSD examination.  The requested 
actions have been accomplished to the extent possible, and 
the case has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has made reasonable efforts to 
develop such evidence.  

2.  The medical evidence of record includes a diagnosis of 
PTSD.  

3.  The veteran is shown as likely as not to have PTSD due to 
events experienced in service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are reasonably 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of the claim, compliance 
with the VCAA Act of 2000 (VCAA) need not be discussed.  The 
Board notes that review of the record reveals substantial 
compliance with the VCAA throughout the development of the 
claim.  In particular, the Board remanded the case for 
further development in December 2003 and the requested 
actions have been accomplished to the extent possible.  

Pertinent Legal Criteria

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in service.  38 U.S.C.A. 
§ 3.303(d).  

In order for service connection to be awarded, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F. 3d 1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 
381 F. 3d 1163, 1166 (Fed. Cir. 2004).  If the veteran fails 
to demonstrate any one element, denial of service connection 
will result.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the provisions of 
38 C.F.R. § 4.125(a).  There must also be a link, established 
by medical evidence, between the veteran's current symptoms 
and an inservice stressor as well as credible supporting 
evidence that the claimed inservice stressor occurred.  
38 C.F.R. § 3.304(f).  The Board notes that under 38 C.F.R. 
§ 4.125(a), a diagnosis of a mental disorder, including PTSD, 
must conform to the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders( DSM-IV).  See 
38 C.F.R. § 4.125.  

VA amended the regulation effective March 7, 2002, to include 
consideration for adjudicating claims of PTSD based upon 
noncombat personal assault in service.  (now codified as 
amended at 38 C.F.R. § 3.304(f)).  The amendment describes 
the type of evidence that might corroborate a PTSD claim 
based on personal assault in service, and requires VA to 
advise a claimant of such evidence before denying a claim.  

The Board notes that the amended version of 38 C.F.R. 
§ 3.304(f) essentially serves to codify the provisions of VA 
Adjudication Procedure Manual M21-1, Part III, Paragraph 
5.14(c) (February 20, 1996).  See Patton v. West, 12 Vet. 
App. 272 (1999).  The considerations for adjudicating sexual 
harassment PTSD claims apply in this case.  

Analysis

The Board has thoroughly reviewed all of the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (The 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence, and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (The law 
requires only that the Board provide reasons for rejecting 
evidence favorable to the veteran).  

The veteran's DD Form 214 reflects that he had over seven 
months of sea service.  His medals and badges include the 
Southwest Asia Service Medal.  

Lay statements, testimony, and reports of medical history are 
consistent in indicating that an Arab civilian locked him in 
a room and sexually assaulted him while in Bahrain sometime 
in 1991.  

The medical evidence of record includes report of a VA 
psychiatric examination accorded the veteran June 2001.  The 
claims file was reviewed by the examiner.  Reference was made 
to the report of separation examination in March 1994 
revealing that the veteran had received treatment for 
alcoholism while on active service.  The veteran's reports of 
psychological functioning on the separation examination 
included feelings of nervousness and depression.  He reported 
treatment for alcoholism because "because I wanted to be 
normal again."  He referred to his principal stressor as 
being the incident in service when he claimed he was sexually 
assaulted by a civilian in Bahrain.  He testified that he was 
afraid to tell anyone what happened.  Findings were recorded 
and the veteran was given an Axis I diagnosis of chronic 
PTSD.  

The record also includes a March 2004 statement from a 
clinical psychologist at the VA Medical Center in Phoenix.  
It was to the effect the veteran had been a patient at the 
mental health clinic there since December 2002.  It was 
related that the veteran was receiving treatment for 
depression and PTSD resulting from the sexual assault that 
occurred while serving with the Marines in the Persian Gulf.  
Reference was also made to another incident in which the 
veteran observed a crime being committed by two Marines and 
reported it to authorities.  He stated that his life was 
subsequently threatened and he lived under the threat of 
death for two years.  He dealt with these traumas by self-
medicating with alcohol.  As a result of these incidents he 
continued to have depression, nightmares, intrusive thoughts, 
severe anxiety, and led a solitary lifestyle.  He was being 
seen in individual psychotherapy sessions on a monthly basis 
by the psychologist and had been doing so for the past year.  

The record reflects that the veteran was given a 
comprehensive psychiatric examination by VA in December 2004.  
The claims file was reviewed by the examiner.  The veteran 
reported intrusive thoughts and disturbing dreams by the 
incident in which he was allegedly assaulted by the Arab 
civilian in Bahrain in 1991.  He also described an incident 
in which a friend was run over by a five-ton truck in 1991.  
However, he stated that he did not experience persistent 
reexperiencing of that event in the form of intrusive 
thoughts, flashbacks or nightmares.  The examiner referred to 
symptoms associated with PTSD, including nightmares, 
intrusive thoughts, detachment from others, restricted range 
of affect, and exaggerated startle response.  The veteran was 
given Axis I diagnoses of PTSD, alcohol abuse, sustained for 
remission.  There was no Axis II diagnosis.  

Of record is a November 2006 statement from the veteran's 
mother who recalled that when he returned from Southeast 
Asia, she noticed "many significant changes" in him.  She 
indicated that she eventually found out about the incident in 
which he was abducted and reportedly assaulted while in 
Bahrain.  

Also of record is an undated statement received in January of 
2007 from a service comrade.  He recalled that in 1991 the 
veteran "did confide in me that during our liberty in Bahrain 
that he was locked in an apartment by a resident of that city 
and harassed but did not go into explicit detail of what 
transpired."

The Board notes that it must assess the credibility and 
probative value of the evidence and may favor one medical 
opinion over another.  Owens v. Brown, 7 Vet. App. 429 
(1995).  In the instant case, although the Board would like 
more specific evidence, the case has been in appellate status 
for several years already and the Board believes that the 
evidence currently of record is adequate for an equitable 
determination to be made at this time.  With that in mind, 
the Board notes that the veteran has been consistent in his 
recollections of the incident in service in which he was 
reportedly locked up and sexually assaulted by an Arab 
civilian in 1991.  This incident has been referred to by 
mental health professionals who have all given him a 
principal psychiatric diagnosis of PTSD.  Additionally, the 
veteran has provided statements from his mother and a service 
comrade which are supportive of his recollections of the 
incident in service in 1991.  

Accordingly, the Board finds that the evidence is at least in 
equipoise.  That being the case, affording the veteran the 
benefit of the doubt, the Board finds that service connection 
is reasonably in order.  


ORDER

Service connection for PTSD is allowed.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


